DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 10, line 1, “11” should be changed to –9--;
In Claim 11, line 1, “11” should be changed to –10--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a dimmer for controlling conduction of a supply of power to a lighting load having, inter alia, “…the controller configured to perform: based on detecting an adjustment to increase a conduction angle of the dimmer, the conduction angle corresponding to a conduction time of the switching circuit to conduct the supply of power to the load, adjusting parameters of the selective control of the switching circuit, the adjusting increasing the conduction angle; concurrent with the adjusting, monitoring a voltage of a power supply of the dimmer, the voltage initially being substantially a first voltage; based on the monitoring detecting that the voltage falls from substantially the first voltage to a second, lower voltage, establishing a maximum conduction angle for the dimmer, the maximum conduction angle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ostrovsky et al., Patent No. 10,904,984;  Vanderzon, Patent No. 7,339,331; Jahan et al., Patent No. 10,856,395; Miyahara et al., Patent No. 9,220,144; Wang, Patent No. 10,602,580.
                                                Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844